Exhibit 10.6
SIXTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT
     SIXTH AMENDMENT, dated as April 1, 2008 (this “Amendment”), to the Amended
and Restated Loan Agreement dated as of August 13, 2002 (the “Agreement”), among
FURMANITE LIMITED (the “Borrower”), FURMANITE WORLDWIDE, INC. (“Holding”), the
financial institutions from time to time party thereto (the “Banks”) and BANK OF
SCOTLAND, as Agent for the Banks (in such capacity, the “Agent”).
W I T N E S S E T H :
     WHEREAS, the Borrower, Holding and Furmanite International Finance Limited,
a company organized under the laws of England and a wholly owned Subsidiary of
Holding, have requested that Section 2A.3(a) of the Agreement be amended to
provide for quarterly payment of the letter of credit fee for the FIFL LC;
     WHEREAS, subject to the terms and conditions set forth herein, the parties
have agreed to amend the Agreement as set forth herein;
     NOW, THEREFORE, it is agreed:
     Section 1. Definitions. Terms used in this Amendment which are defined in
the Agreement shall have the meanings specified therein (unless otherwise
defined herein).
     Section 2. Amendments. Upon the Amendment Effective Date (as defined in
Section 3 below):
     2.1 Section 2A.3(a) of the Agreement is amended by adding the following
sentence to the end of Section 2A.3(a):
Notwithstanding the foregoing, the letter of credit fee with respect to the FIFL
LC (other than the aforesaid $500 fee) may be paid by the Borrower quarterly in
advance commencing on April 1, 2008 and on the first day of July, October,
January and April thereafter, and (if so paid) shall be based on the Stated
Amount of the FIFL LC on the quarterly date such fee is required to be paid.
     2.2 Annex I of the Agreement is amended by adding the following definitions
thereto:
     “FIFL” shall mean Furmanite International Finance Limited, a company
organized under the laws of England and a wholly owned Subsidiary of Holding.
     “FIFL LC” shall mean any letter of credit securing the FIFL Obligations.
     “FIFL Obligations” shall mean all obligations of FIFL under the Loan
Agreement dated March 31, 2006 between FIFL and BoS (USA) Inc.

 



--------------------------------------------------------------------------------



 



     Section 3. Conditions Precedent. The amendments provided for by this
Amendment shall become effective on the date (the “Amendment Effective Date”) on
which the following conditions precedent shall satisfied to the satisfaction of
the Agent or waived in writing by the Agent in its sole discretion:
     3.1 Default, etc. As of the Amendment Effective Date, (a) there shall exist
no Default or Event of Default, (b) all representations and warranties made by
the Borrower and Holding in this Amendment, the Agreement or in the other Loan
Documents or otherwise made by the Borrower or Holding in writing in connection
herewith or therewith shall be true and correct in all respects with the same
effect as though such representations and warranties had been made at and as of
such time except to the extent such representations and warranties were made
only as of a specific date, and (c) each of the Borrower and Holding shall have
performed all obligations and agreements and complied with all covenants and
conditions required by this Amendment, the Agreement and the other Loan
Documents to be performed or complied with by it prior to or as of such time.
     3.2 Documents. The Agent shall have received this Amendment executed and
delivered by each of the parties hereto.
     3.3 Proceedings and Documents. All corporate and legal proceedings and all
documents in connection with the transactions contemplated by this Amendment
shall be satisfactory in form and substance to the Agent, and the Agent shall
have received all information and copies of all documents which the Agent may
have reasonably requested in connection with the transactions contemplated by
this Amendment, such documents where appropriate to be certified by proper
corporate officials or Government Authorities.
     3.4 Approvals and Consents. All orders, permissions, consents, approvals,
licenses, authorizations and validations of, and filings, recordings and
registrations with, and exemptions by, any Government Authority, or any other
Person, required to authorize or required in connection with the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby by the Borrower and Holding shall have been obtained.
     3.5 Fees and Expenses. All reasonable legal fees and expenses (through the
Amendment Effective Date) of the Agent’s US, UK and other local or special
counsel in connection with the transactions contemplated by this Amendment shall
have been paid in full.
     Section 4. Representations, Warranties and Covenants.
     (a) Each of the Borrower and Holding hereby represents and warrants to the
Agent and the Banks that as of the date hereof (a) there exists no Default or
Event of Default, (b) all representations and warranties made by the Borrower
and Holding in this Amendment, the Agreement or in the other Loan Documents or
otherwise made by the Borrower or Holding in writing in connection herewith or
therewith are true and correct in all respects with the same effect as though
such representations and warranties had been made at and as of such time except
to the extent such representations and warranties were made only as of a
specific date, and (c) each of the Borrower and Holding has performed all
obligations and agreements and complied

2



--------------------------------------------------------------------------------



 



with all covenants and conditions required by this Amendment, the Agreement or
in the other Loan Documents to be performed or complied with by it prior to or
as of such time.
     (b) The Borrower and Holding hereby represent and warrant to the Agent and
the Banks that FIFL does not presently and will not at any time in the future
have any assets or liabilities other than intercompany loans evidenced by the
Intercompany Note and does not presently will not at any time in the future
engage in any business other than intercompany financings.
     Section 5. Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Agreement
shall remain in full force and effect. All references to the Agreement in any
other document or instrument shall be deemed to mean the Agreement as amended by
this Amendment. This Amendment shall not constitute a novation of the Agreement,
but shall constitute an amendment thereof.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.
     Section 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[rest of page left intentionally blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

                  FURMANITE LIMITED
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title: Director
 
                FURMANITE WORLDWIDE, INC.
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title: Vice President
 
                FURMANITE INTERNATIONAL FINANCE LIMITED
 
           
 
  By:   /s/ Howard C. Wadsworth    
 
                Name: Howard C. Wadsworth     Title: Director
 
                BANK OF SCOTLAND, in its capacity as Agent and as a Bank
 
           
 
  By:        
 
                Name:     Title:

[Signature Page to Sixth Amendment]

 